Citation Nr: 1520291	
Decision Date: 05/12/15    Archive Date: 05/26/15

DOCKET NO.  13-25 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES
 
1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for hypertension secondary to a service-connected disability or disabilities to include type II diabetes mellitus, diabetic peripheral neuropathy, and coronary artery disease.

3.  Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder and depression.

 
REPRESENTATION
 
Appellant represented by:  Puerto Rico Public Advocate for Veterans Affairs
 

ATTORNEY FOR THE BOARD
 
Siobhan Brogdon, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from March 1970 to November 1971.  

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2012 rating decision of the VA Regional Office (RO) in San Juan, Puerto Rico that denied service connection for PTSD, depression, and hypertension.
 
Following review of the record, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
 
 
REMAND
 
Review of record, to include Virtual VA and VBMS files, discloses that following the issuance of the August 2013 statement of the case VA clinical records dated in March 2015 were associated with the record.  These records show that the Veteran was admitted to the East Orange VA New Jersey Health Care System with diagnoses of severe posttraumatic stress disorder and major depression.  The Veteran has not waived consideration of this additional evidence by the agency of original jurisdiction.  Given that the Board cannot consider this submission in the first instance it must remand this evidence to the RO for their consideration, and if the claim remains denied, the issuance of a supplemental statement of the case.  See 38 C.F.R. §§ 19.38, 20.1304(c) (2014).
 
The Veteran was afforded a VA examination for PTSD purposes in March 2011 where it was noted that he had been treated by private psychiatrists on and off until starting treatment at VA in September 2010.  Private clinical statements are record.  The record also includes relevant VA outpatient records dating from January through December 2011.  The appellant has, however, indicated that he receives treatment at the San Juan, Puerto Rico VA, and in October 2010, the Veteran stated that he began receiving treatment at VA in 1971 after returning from Vietnam.  As there is notice of the existence of additional pertinent VA records which are not on file, they must be retrieved and associated with the other evidence on file.  See Bell v. Derwinski, 2 Vet.App. 611 (1992).  Therefore, all VA records from San Juan VA facilities dating from 1971 through 2010 and since January 2012 should be requested and associated with the claims folder.  

Additionally, the Veteran received treatment at the VA New Jersey Health Care System in March 2015.  Review of those records indicates that he was scheduled for follow-up in April 2015.  Therefore, all inpatient and outpatient records should be requested from that VA facility and associated with the record.  
 
The record contains a November 2009 award letter indicating that the appellant has been in receipt of Social Security Disability since November 2007.  However, the evidence does not contain any documentation showing the basis for which benefits were granted.  Social Security records may be relevant to a claim and that VA has a duty to acquire a copy of the decision granting such benefits and the supporting medical documents on which the decision was based.  Murincsak v. Derwinski, 2 Vet.App. 363, 370 (1992).  Accordingly, further development is required.  
 
The Veteran served in Vietnam and he maintains that he has an acquired psychiatric disorder, to include PTSD and depression, as the result of that service.  Following a VA examination in March 2011 the examiner opined that while the appellant met the stressor criteria for PTSD he did not meet the criteria for a diagnosis of PTSD because he did not display certain symptomatology.  Unfortunately, no psychological testing was performed, and the examiner did not address the etiology of other psychiatric disorders diagnosed in the appellant's case.  Further, unlike the March 2011 examination, VA records indicate that he has primarily been diagnosed with a depressive disorder and PTSD by history.  Moreover, VA clinical records from March 2015 include a finding of severe PTSD.  Given the disparity in the clinical findings, the Veteran should be afforded another VA examination by a board-certified psychiatrist and psychologist is warranted.  Hyder v. Derwinski, 1 Vet.App. 221 (1991).  
 
The Veteran also asserts that he has hypertension for which service connection is warranted.  He maintains that hypertension is secondary to his type II diabetes mellitus, type II.  The Board notes further that service connection has also been established for coronary artery disease with residuals of myocardial infarction and for diabetic peripheral neuropathy.  The influence, if any, of these latter conditions has yet to be addressed.  VA is required to consider all issues reasonably raised by a veteran's statements and/or other evidence of record.  See EF v. Derwinski, 1 Vet.App. 324, 326 (1991).  Hence, further development is in order.
 
Accordingly, the case is REMANDED for the following actions:
 
1.  Contact the Social Security Administration and obtain a copy of any decision in the Veteran's case as well as the medical documentation relied upon for the award of disability benefits.  If these records are not located, the RO must specifically document the attempts that were made to locate them and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Request all VA outpatient records from San Juan VA Medical Center dating from 1971 through 2010 and since 2012.  This includes any records that may be retired or on microfiche.  Request all of the Veteran's inpatient and outpatient records from the VA New Jersey Health Care System.  Associate all records received with the claims folder or VBMS file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
3.  After the foregoing development has been completed, arrange for the appellant to be examined by a VA board-certified psychiatrist and a board certified psychologist, who have not previously examined the appellant, to determine whether the appellant suffers from any acquired psychiatric disorder, and if so, whether it is at least as likely as not that the disorder is related to service.  The examiners must be given access to the Virtual VA and Veterans Benefits Management System (VBMS) databases and a copy of this remand.  The examination reports must clearly reflect whether a review of the evidence, including the Virtual VA/VBMS database was performed.  All special studies or tests, to include psychological testing and evaluation, must be accomplished.  The examination reports must include a discussion of the appellant's documented medical history and assertions. 
 
Following examination, the examiners must provide a jointly prepared opinion addressing whether it is at least as likely as not any diagnosed acquired psychiatric disorder, to include PTSD and depression, is related to service.  The examination report must include a detailed narrative with a complete rationale for the opinion provided.
 
4.  After completing directives one and two, schedule the Veteran for an examination by VA physician to address the etiology of hypertension.  The physician must be provided access to the claims file, Virtual VA file, and VBMS file.  All clinical findings must be reported in detail.  The physician must opine whether it is at least as likely as not, i.e., is there a 50/50 chance that hypertension is due to service.  If not, the examiner must address whether it is at least as likely as not that hypertension is caused, or permanently aggravated by either type II diabetes, coronary artery disease, or diabetic peripheral neuropathy, or any combination thereof.  The examination report must include well-reasoned rationale for all opinions and conclusions reached.
 
5.  The RO must ensure that the medical reports requested above comply with this remand, especially with respect to the instructions to provide a competent medical opinion.  If any report is insufficient in any manner, or if an action requested is not taken or is deficient, it must be returned to the examiner for correction.  See Stegall v. West, 11 Vet.App. 268 (1998).
 
6.  After taking any further development deemed appropriate, the RO should re-adjudicate the claims.  If a benefit is not granted, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond before the case is returned to the Board.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).
 
 

_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


